                             Case 20-10691    Doc 182     Filed 01/04/21     Page 1 of 2
Entered: January 4th, 2021
Signed: January 4th, 2021

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND

                                                      )
         In re:                                       )
                                                      )
         Zachair, Ltd.,                               )       Case No.: 20-10691-TJC
                                                      )
                                 Debtor.              )       Chapter 11
                                                      )

                          ORDER GRANTING MOTION FOR ORDER AUTHORIZING
                        THE DEBTOR TO EMPLOY AND COMPENSATE CONSULTANTS
                            AND EXPERTS FOR SPECIFIC SERVICES RENDERED
                          IN CONNECTION WITH THE DEBTOR’S REAL PROPERTY

                   Upon consideration of the Motion for Order Authorizing Debtor to Employ and

         Compensate Consultants and Experts for Specific Services Rendered in Connection With the

         Debtor’s Real Property (the “Motion”) filed by Zachair, Ltd. (the “Debtor”), the debtor and debtor

         in possession in the above captioned case; and after consideration of any objections made thereto

         and after any hearing thereon; and it appearing that adequate notice of the Motion was provided

         and that no further notice is necessary; and there appearing good cause for granting the relief

         requested in the Motion, it is, by the United States Bankruptcy Court for the District of Maryland,

         hereby



                                                          1
                  Case 20-10691        Doc 182     Filed 01/04/21   Page 2 of 2




        ORDERED that the Motion is GRANTED as set forth herein; and it is further

        ORDERED that the Debtor is authorized, but not directed, to retain and employ

Development Professionals (as defined in the Motion) in this bankruptcy case without the necessity

of a separate formal retention application; and it is further

        ORDERED that the Debtor is authorized to compensate Development Professionals

employed pursuant to this Order for services rendered to the Debtor without further application to

or order of the Court; and it is further

        ORDERED that the fourteen-day stay of this Order under Bankruptcy Rule 6004(h) is

waived.

                                           END OF ORDER


Copies to:

Bradford F. Englander, Esq.
Whiteford, Taylor & Preston L.L.P.
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042

Sandy Spring Bank
c/o Bruce Henry, Esq.
300 N Washington Street, Suite 204
Alexandria, VA 22314

Office of the United States Trustee
305 Ivy Lane, Suite 600
Greenbelt, MD 20770




                                                  2
